Citation Nr: 1806091	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral hearing loss is not etiologically related to service.

2.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

I.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

With respect to element (1) of service connection, a current disability, a September 2014 VA examination recorded puretone thresholds in both ears which exceeded the above criteria.  Therefore, element (1) has been met.

With respect to element (2), an in-service incurrence of the condition, the Veteran served as an aircraft mechanic and exposure to acoustic trauma is consistent with his duties during service.  Therefore, element (2) has also been met.

During the Veteran's November 1960 enlistment examination, no puretone thresholds were recorded.  Whispered voice testing was within normal limits.  However, subsequent service treatment records include audiometric testing.  Notably, prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The values listed below in parentheses represent thresholds converted to the ISO-ANSI standard.

During testing conducted in December 1960, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
5 (15)
40 (50)
25 (30)
LEFT
15 (30)
-5 (5)
0 (10)
5 (15)
5 (10)

Additional testing was conducted in June 1961.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
25 (35)
15 (25)
15 (25)
5 (10)
LEFT
0 (15)
-5 (5)
0 (10)
10 (20)
15 (20)

In October 1961, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
10 (20)
5 (15)
30 (35)

The Veteran had a separation examination in October 1964.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
10 (15)
LEFT
0 (15)
5 (15)
10 (20)
10 (20)
15 (20)

With respect to element (3), a link between the current condition and service, the Veteran was afforded a VA examination in September 2014.  The examiner noted that the Veteran's separation examination indicated that no permanent shifts in hearing thresholds occurred during service, and that an Institute of Medicine study concluded that there was not sufficient evidence to determine whether permanent noise-induced hearing loss could develop long after the cessation of that noise exposure.  The examiner noted that the Veteran had significant potential for occupational noise exposure as he reported working in an automotive plant for 30 years after service.  The examiner also stated that the effects of aging on hearing (known as presbycusis) must also be considered.  Based on these findings, he concluded that current hearing loss was less likely than not caused by military service.

In his January 2015 notice of disagreement, the Veteran indicated that the examiner was not qualified to comment on hearing loss without being educated on the nature of working as an aircraft mechanic in the 1960's and the noise levels one would be exposed to in that capacity.  However, the Board finds that the VA examiner is competent to opine on the etiology of the Veteran's hearing loss.  As an audiologist, the examiner has the necessary training and expertise to discuss the various causes and contributing factors for hearing loss.  He is also qualified to interpret the audiometric tests conducted during the Veteran's period of service which show the effect of noise exposure on the Veteran's hearing regardless of the exact decibel level of that noise.

The Veteran also stated in his notice of disagreement that, before 1980, whispered voice tests were performed at discharge, and that no audiometric testing was conducted during his discharge in 1964.  However, his service treatment records clearly indicate that he underwent several audiometric tests during service, including at the time of his discharge.

Ultimately, the VA examiner concluded that current hearing loss was not related to noise exposure in service.  This opinion is based on the evidence of record and is supported by an appropriate explanation.  There is no competent medical evidence to refute this conclusion or to otherwise link hearing loss to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As a final matter, the Board notes that sensorineural hearing loss, as an organic disease of the nervous system, is considered a chronic condition under 38 C.F.R. § 3.309.  When chronic diseases are shown in service, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.

In this case, the December 1960 puretone thresholds are consistent with a finding of a hearing loss disability in the right ear for VA purposes.  However, subsequent tests in service do not show this disability.  As noted by the examiner, hearing levels were normal with no permanent shifts at the time of the Veteran's separation, and the Veteran's 30 years of occupational noise exposure and 50 years of aging since that time were significant factors.  He concluded that hearing loss occurred over the many years since the Veteran's separation.  Based on this evidence, the Board finds that current right ear hearing loss is not a manifestation of hearing loss in service, but rather is clearly attributable to intercurrent causes.

II.  Tinnitus

With respect to tinnitus, the Veteran is competent to diagnose that condition for himself.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  Therefore, element (1) of service connection, a current disability, has been met for tinnitus.

With respect to element (2), an in-service incurrence, exposure to acoustic trauma in service has already been established as being consistent with the Veteran's duties as an aircraft mechanic.

Nevertheless, service treatment records are negative for any complaints, treatment, or diagnoses of tinnitus.  Hearing conservation data was recorded in December 1960, June 1961, and October 1961.  These reports indicate that there was no history of tinnitus.  During the Veteran's October 1964 separation examination, he denied a history of any ear trouble.  During his September 2014 VA examination, the Veteran stated that he could not report an exact onset date for tinnitus, and that he did not pay attention to it until he started having trouble hearing.  The examiner noted that there were no reports of tinnitus in the service treatment records, and that the Veteran had normal hearing at the time of his separation.  Given that he had incurred significant hearing loss since that time, tinnitus was less likely than not caused by service.

There is no competent medical evidence to refute the VA examiner's conclusion.  As noted above, the Veteran himself is competent to diagnose and report his own tinnitus.  However, he stated that he did not know the onset date of his condition, and his service records clearly show that he did not report tinnitus during active duty.  In his January 2015 notice of disagreement, the Veteran stated that there was no test or measure for tinnitus, so it would not be in his records.  However, as noted above, he was asked about a history of tinnitus as part of the hearing conservation reports generated in service.

For these reasons, service connection for tinnitus is denied.

III.  Conclusion

The Board is grateful for the Veteran's honorable service.  However, the preponderance of the evidence is against finding that he has bilateral hearing loss or tinnitus etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


